Allowable Subject Matter
Claims 4, 5, 7, 8, 12-27 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is Chen (US 2013/0146498) which discloses a packaging container comprsing a top side having a plurality of protrusions (11, fig 4), a bottom side having a plurality of recesses (12) that correspond to the protrusions, a drawer arranged above the plurality of recesses, the drawer being slidable from the packaging container (fig 8) (see the final rejection dated 10/01/2021 for a detailed discussion of Chen).  But Chen does not disclose nor render obvious the requirement that the top side includes at least one first hole and the underside includes at least one second hole, and wherein the plurality of protrusions and the plurality of recesses have been applied to inserts which have been inserted into the packaging container.  Further, there is no reference of record that would, absent impermissible hindsight, have motivated a person of ordinary skill in the art to have modified Chen to include said limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON M ANDERSON whose telephone number is (571)272-4923. The examiner can normally be reached 9-5, Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON M ANDERSON/Primary Examiner, Art Unit 3733